DETAILED ACTION

Examiners’ Note
This office action is in response to applicants’ claims and remarks filed on June 16, 2021 and July 9, 2021.  Claims 1-32 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (JP H11350031A, herein refereeing to the English translation form the EPO dated March 14, 2021).
	Hasegawa et al. disclose a steel composition comprising proportions overlapping applicants’ claimed requirements (See Table Below).  See Hasegawa et al. paragraphs 0001 and 0052-0071.  One of ordinary skill in the art at the time of the invention would have found it obvious to select form the compositional proportions disclosed by Hasegawa et al. including those proportions which satisfy applicants’ claimed compositional requirements.
	The claimed steel is required to have an impact value exceeding 50 J/cm2 when being refined to have a hardness of 36 to 38 HRC, which is a functional requirement (i.e. the steel is limited to a composition which is capable of being refined to a hardness of 36 to 38 HRC while exhibiting an impact value to 50 J/cm2).  One of ordinary skill in the art at the time of the et al. to function substantially identical to applicants steel composition, including the ability to be refined to a hardness of 36 to 38 HRC and exhibit an impact value exceeding 50 J/cm2.  

	Claim Number
Element
Claimed Range (wt%)
Hasegawa et al. (wt%)
1
1
1

C
0.045 - 0.090
.
0.03 - 0.20
1
Si
0.01 - 0.50
0.01 - 1.0
1
Mn
0.10 - 0.60
0.10 - 2.0
1
Ni
0.80 - 1.10
0.05 - 3.0
1
Cr
6.60 - 8.60
8 - 13
1
Mo
0.01 - 0.70
0.5 - 2.0
1
V
0.001 - 0.200
0.05 - 0.50
1
Al
0.05 - 0.100
0.002 - 0.1
1
N
0.0002 - 0.0500

0.005 - 0.1
2
Cu
0.30 - 1.50
0.05 - 1.5
3
W
0.30 - 4.00
0.5 - 4.0
4
Co
0.30 - 3.00

0.05 - 5.0
5-8
Nb
0.004 - 0.200
0.01 - 0.20
5-8
Ta
0.004 - 0.200
0.002 - 0.40
5-8
Ti
0.004 - 0.200
0.005 - 0.10
5-8
Zr
0.004 - 0.200
0.005 - 0.10
9-16
B
0.0001 - 0.0050
0.0005 - 0.01
17-32
Ca
0.0005 - 0.2000


0.0005 - 0.01
All
Fe
Balance
Balance

   
Response to Arguments
	Applicants’ arguments filed June 16, 2021 and July 9, 2021 have been considered but have not been found to be persuasive.
	Applicants argue that the highest value disclosed in an example by Hasegawa et al. is lower than the claimed lower limit. However, Hasegawa et al. no less discloses a range of aluminum from 0.002 to 0.1% because the highest exemplified content was 0.029%.  A prior art reference must be consider for all that is discloses.  Applicants cannot merely rely on the 
	Applicants argue that Hasegawa et al. do not teach or suggest that the impact value varies largely depending on the aluminum content, however there is no requirement that the motivation of the prior art to be the same as applicants, and there is no requirement that an inherent feature be recognized in the prior art.  That said Hasegawa et al. recognizes a relationship between the aluminum content and the toughness of the alloy. “Al is an element that is effective as a deoxidizing element, and…If it is less than 0.002%, the effect is not clear, and if it exceeds 0.1%, coarse oxides are formed and the toughness is deteriorated…” (Hasegawa et al. paragraph 0055).  
	Applicants argue that the claims are distinguished form Hasegawa et al. based on distinctions in their method of production, however neither 1) are the claims directed to a process, nor 2) are any features purported by the examiner to be inherent in the prior art based on the method of production.  While Hasegawa et al. do disclose a process, it is the alloy disclosed that is subject of the present rejections (i.e. the alloy disclosed by Hasegawa et al. prior to undergoing processing).  While it is unclear without further consideration, it is possible that the prior art steel product (post disclosed processing steps) may not possess a hardness and impact value within the claimed range, however the present claims are not directed to a steel product and limited by specific properties.  While a showing of unexpected results may be used to establish non-obviousness, the burden falls to applicants to establish the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.  In the present case Hasegawa et al. disclose a relationship between the aluminum content and toughness of the alloy and the present claims set an upper limit identical to the upper limit disclose by Hasegawa et al.  Once established that aluminum has an effect on the toughness of the alloy it would be within the 
	For these reasons and for those as advanced in the rejections above the present claims are not found to distinguish over the steel alloy of Hasegawa et al.  Applicants claim to priority, and receipt of priority documents, is acknowledged.  This action is made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784